Citation Nr: 0939608	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  07-02 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left hand 
disorder.

2.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hoffman, Associate Counsel





INTRODUCTION

The Veteran served on active duty from March 1972 to March 
1974.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 2006 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO). 

The issue of entitlement to service connection for a right 
ankle disorder is addressed in the remand portion of the 
decision below and is remanded to the RO via the Appeals 
Management Center in Washington, DC.


FINDING OF FACT

In September 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal as to the issue 
of entitlement to service connection for a left hand 
disorder. 


CONCLUSION OF LAW

The criteria for withdrawal of the substantive appeal by the 
Veteran for the issue of entitlement to service connection 
for a left hand disorder, have been met.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

By a rating decision dated in May 2006, the issue of 
entitlement to service connection for a left hand disorder 
was denied.  The Veteran perfected an appeal in December 2006 
as to this issue.  However, in testimony before the Board in 
September 2009, the Veteran stated that he wished to withdraw 
his appeal as to the issue of entitlement to service 
connection for a left hand disorder.

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. §§ 20.202, 20.204(b).  Withdrawal may 
be made by the appellant or by his authorized representative, 
except that a representative may not withdraw a substantive 
appeal filed by the appellant personally without the express 
written consent of the appellant.  38 C.F.R. § 20.204(c).

With regard to this issue, prior to the promulgation of a 
decision by the Board, the Veteran indicated that he wished 
to withdraw his appeal.  As a result, no allegation of error 
of fact or law remains before the Board for consideration 
with regard to the issue of entitlement to service connection 
for a left hand disorder.  As such, the Board finds that the 
Veteran has withdrawn his claim as to this issue, and 
accordingly, the Board does not have jurisdiction to review 
the appeal as to the issue of entitlement to service 
connection for a left hand disorder, and it is dismissed.


ORDER

The claim of entitlement to service connection for a left 
hand disorder is dismissed.  


REMAND

The Veteran is seeking service connection for a right ankle 
disorder.  

Based upon its review of the Veteran's claims folder, the 
Board finds there is a further duty to assist him with his 
claim herein.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2009).  During a September 2009 hearing before the 
Board, the Veteran testified that he initially received 
treatment for his right ankle disorder in 1980 at the Wade 
Park VA Medical Center (VAMC).  The Veteran further testified 
that he later received treatment for his right ankle disorder 
in 1990 at the Brecksville VAMC, and beginning in 2006 at the 
Lancaster Medical Clinic.  The Veteran also testified that 
during the past year, he had received treatment at VA 
hospitals in Lancaster and Columbus.  

As VA is on notice of the potential existence of additional 
VA records, these records must be obtained prior to any 
further appellate review.  See Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992); see generally Murincsak v. Derwinski, 2 Vet. 
App. 363, 372-73 (1992).  Ultimately, these treatment records 
may affect the issue of whether the Veteran's currently 
diagnosed right ankle disorder is related to his military 
service.  Accordingly, the RO should, with assistance from 
the Veteran, attempt to obtain these records.  

Additionally, the evidentiary and procedural development 
requested in the Board's May 2009 remand has not been 
completed.  In its May 2009 remand, the Board directed the RO 
to provide the Veteran notice compliant with the Veterans 
Claims Assistance Act of 2000 (VCAA), to include information 
regarding the criteria for assigning disability ratings and 
effective dates as required by Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 
F.3d 1311 (Fed. Cir. 2007), as the RO had failed to do after 
the original claim for service connection was filed.  The 
Board also directed the RO to schedule the Veteran for a VA 
examination to obtain a medical opinion regarding the 
likelihood that his right ankle disorder is related to his 
military service, as the April 2006 VA examiner was unable to 
provide such medical opinion without resorting to 
speculation.

The record is negative for any indication that either action 
was ever conducted by the RO.  Under these circumstances, the 
Board finds that this matter must once again be remanded.  
See Stegall v. West, 11 Vet. App. 268 (1998) (holding that 
compliance is neither optional nor discretionary).  

Accordingly, the case is remanded for the following actions:

1.  The RO must request that the Veteran 
identify all sources of VA treatment for 
his claimed right ankle disorder since his 
discharge from active duty service.  The 
RO must then attempt to obtain copies of 
all identified VA treatment records.  
Regardless of the Veteran's response, the 
RO must attempt to obtain all of his VA 
treatment records, to include records from 
the Wade Park VAMC (from January 1980 to 
the present), the Brecksville VAMC (from 
January 1990 to December 1990), the 
Lancaster Medical Clinic (from January 
2006 to the present), and from VA 
hospitals in Lancaster and Columbus (from 
January 2009 to the present).  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  The RO must provide VCAA-compliant 
notice to the Veteran regarding his claim 
for service connection for a right ankle 
disorder, as required by 38 U.S.C.A.              
§§ 5103(a), 5103A (West 2002 & Supp. 2009) 
and 38 C.F.R. § 3.159(b) (2009), to 
include information regarding the criteria 
for assigning disability ratings and 
effective dates as required by 
Dingess/Hartman, 19 Vet. App. 473.

3.  The RO must make arrangements with the 
appropriate VA medical facility for the 
Veteran to be afforded an examination to 
determine the etiology of any right ankle 
disorder found.  The claims folder, 
including a copy of this remand, must be 
made available to and reviewed by the 
examiner in conjunction with the 
examination.  Any indicated tests and 
studies must be accomplished and all 
clinical findings must be reported in 
detail and correlated to a specific 
diagnosis.  The examiner must provide an 
opinion, in light of the examination 
findings and the evidence of record, 
whether any right ankle disorder found is 
related to the Veteran's military service.  
The rationale for all opinions expressed 
must be provided.  The report prepared 
must be typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for any 
scheduled examination and to cooperate in 
the development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for any 
scheduled examination, documentation must 
be obtained which shows that notice 
scheduling the examination was sent to the 
last known address.  It must also be 
indicated whether any notice that was sent 
was returned as undeliverable.

5.  The examination report must be 
reviewed to ensure that it is in complete 
compliance with the directives of this 
remand.  If the report is deficient in any 
manner, the RO must implement corrective 
procedures at once.

6.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
paragraphs above, the claim must be 
readjudicated.  If the claim remains 
denied, a supplemental statement of the 
case must be provided to the Veteran and 
his representative.  After the Veteran and 
his representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




_________________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

















 Department of Veterans Affairs


